Exhibit 10.1
 
Operating Agreement
 
OPERATING AGREEMENT
 
 
This Operating Agreement ("Agreement") is made and entered into as of May 28,
2013, and effective as of May 28, 2013, by and between SanWest, Inc.,
(“Operator”), and ePunk, Inc., a Nevada corporation (“Owner”).
 
RECITALS
 
A.  
Owner and Operator desire to enter into an arrangement whereby Operator will
plan, manage and operate all functions relating to the business of County
Imports, including County Imports Parts, a division of ePunk (“County Imports”).

 
B.  
Operator has the personnel necessary to provide for the operation and efficient
administration of County Imports and Operator has the ability to provide the
services necessary, incidental and appropriate to conduct the “back office”
business functions and operations for Owner as described more fully in this
Agreement.

 
C.  
Owner and Operator acknowledge that all functions, including but not limited to
the financial (collections and payables), banking, business development and
administrative aspects of County Imports will be solely and singularly managed
by Operator through the term of this Agreement.

 
NOW, THEREFORE, for and in consideration of the mutual premises, terms,
covenants and conditions contained herein and for other good and valuable
consideration, Owner and Operators agree as follows:
 
AGREEMENT
 
1.  
Term. The initial term of this Agreement will begin on May 28, 2013 (the
"Commencement Date") and will end on May 28, 2014, unless earlier terminated in
accordance with this Agreement. Unless this Agreement is earlier terminated in
accordance with this Agreement, or unless either party provides the other with a
written notice of non-renewal at least 90 days prior to May 8, 2014, the term
will automatically be extended for successive one year periods until this
Agreement is terminated as provided herein or unless either party provides a
written non-renewal notice to the other party at least 90 days prior to the end
of any renewal term. The expiration date of this Agreement (either at end of
initial term, a renewal term or the effective date of termination as provided in
this Agreement) is referred to as the "Termination Date."

 
2.  
Operator Contributions and Compensation.

 
a.  
Contributions. On or before the Commencement Date, Operator will complete the
transition to become the operator of the Business. In this regard, Operator will
take the following steps:

 
i.  
Operator will use good faith efforts to maintain the relationships with vendors
that are currently maintained by Owner in connection with the Business, and
Operator represents that any transactions it may conduct with vendors following
the Commencement Date will be conducted through the Business.

 
 
1

--------------------------------------------------------------------------------

 
 
ii.  
Operator will use all commercially reasonable efforts to collect all accounts
receivable of the Business, including those of Owner outstanding as of the
Commencement Date. Operator will not be held accountable for failure to collect
on receivables outstanding prior to the execution of this Agreement.

 
iii.  
Operator will assume and perform all contract commitments entered into by Owner
on behalf of County Imports as of the Commencement Date.

 
iv.  
Notwithstanding the operation of the Business by Operator following the
Commencement Date, the parties will make appropriate reimbursement to one
another for any transactions occurring in connection with the Business prior to
the Commencement Date.

 
b.  
Compensation. As compensation for its operation and management services under
this Agreement, Operator will retain 50% of County Imports’ monthly "operating
profits" derived from the Business. The calculation of monthly operating profits
will be determined based on the financial statements prepared in connection with
the Business and applying the calculation criteria set forth on Exhibit A,
provided that in all cases each payment will be subject to later adjustment
based on the results of any audit conducted for the period subject to that
payment. Exhibit A will set forth the items that may be recorded as expenses for
purposes of the net profits calculation, including insurance, salaries, costs of
goods, leases and the other customary items. Operator will make payment of 50%
of the quarterly operating profits calculation to Owner. Payment of each monthly
payment will be made by Operator to Owner or Owner to Operator, as the case may
be, in cash no later than the 10th business day of the month following the end
of monthly calculation period, and any adjustment payments based on audits will
be made in cash no later than the third business day following completion of the
audit. The first monthly period will begin on the Commencement Date and will end
on May 31, 2014, and subsequent periods will be each month thereafter.

 
3.  
Responsibilities.

 
a.  
Appointment and Acceptance. Owner appoints Operator, and Operator agrees, to
solely and singularly, supervise, manage and operate County Imports
substantially in the form as it exists as of the Commencement Date.

 
b.  
Operation. Operator is responsible for the management and day to day operations
of the County Imports. Operator will conduct County Imports at all times in a
prudent and businesslike manner and that is generally consistent with the manner
in which it has been historically conducted (either by Owner or Operator).
Operator agrees that the conduct of County Imports will be separate from that of
any other entity or individual and will be clearly segregated from any other
operations of Operator. Operator will consult with Owner with respect to
strategic planning and material changes to County Imports.

 
 
2

--------------------------------------------------------------------------------

 
 
c.  
Accounting; Reporting. Operator, either directly or through its designee, will
maintain accounting records, prepare and pay payrolls, maintain and discharge
working capital lines of credit and perform required administrative duties
related to County Imports. Operator will keep Owner fully informed of the status
of County Imports and its financial condition. Operator will maintain the books
of account, ledgers and records relating to County Imports, including paying and
receiving monies, billing, tax return preparation and contract coordination.
Operator will prepare accounting reports and financial statements (including
balance sheets, income statements and statements of cash flows) on no less often
than a monthly basis, and will provide those reports and statements to Owner on
or before the 10th day of the subsequent month. All accounting records will be
maintained on a GAAP basis, consistently applied. Operator will maintain
separate, complete and accurate books of account relating to County Imports with
entries for all receipts and expenditures made by or on behalf of County
Imports. The books of account will open to inspection by any officer, director
or designee of Owner at any time during normal business hours. Operator also
will prepare and submit from time to time to Owner or its designee, such other
reports, returns, notices or other filings as may be appropriate in the conduct
of County Imports.

 


 
d.  
Audits. The books of records of Operator will be subject to periodic financial
reviews and audits by Owner, including quarterly reviews and annual audits as
conducted by Owner or its designee. The cost of conducting regular quarterly
reviews (the expense for which will not exceed $5,500 per quarter), the annual
audit and opinion (the expense for which will not exceed $25,000 per year) will
be paid by Operator and included as an expense in the net profits calculation.
The cost of any additional audits required by Owner will be paid solely by Owner
and will not be included as part of the net profits calculation.

 


 
e.  
Accounts; Funds Received. Operator will maintain an operating account and lines
of credit at banking institutions in relation to County Imports. These accounts
and lines of credit will relate solely to the operation of County Imports and
these accounts will have separate account numbers from accounts relating to any
other activities, provided that Operator may also maintain accounts and lines of
credit relating to other aspects of its operations. Material increases in the
costs and conditions relating to the lines of credit pertaining to County
Imports will be subject to the reasonable approval of Owner. Operator will
receive and hold on behalf of Owner all monies and income received from or in
connection with County Imports, and will deposit these monies and income into
(and maintain them in) the operating account. The payment of all expenses and
disbursements relating to County Imports will likewise be made solely from
either the operating account or lines of credit maintained in relation to County
Imports.

 
f.  
Personnel. Operator will hire, promote, discharge and supervise the work of all
personnel employed in County Imports, all of whom will be employees of Operator
and not of Owner. Operator will be responsible for paying salaries, providing
benefits and maintaining compliance with applicable employment laws in
connection with its employees.

 
 
3

--------------------------------------------------------------------------------

 
 
g.  
Insurance. Operator will secure and maintain at all times all insurance
customarily maintained in connection with the conduct of County Imports,
including workers compensation insurance, employee medical insurance and
comprehensive and general liability insurance. Operator will supply Owner with
evidence of its insurance upon request. Operator may include insurance costs as
part of the net profits calculation.

 
h.  
Compliance. Operator will timely prepare and file all reports, forms, documents,
certificates and other instruments required by federal, state and local tax and
regulatory authorities in order to conduct lawfully County Imports. Operator
will obtain and maintain at all times all bonds, licenses and permits
appropriate for the operation of County Imports. Operator will comply with all
applicable federal, state and local laws relating to the activity of County
Imports.

 
i.  
Management of Receivables / Inventory. Operator's management of receivables /
inventory will be as is consistent with past practices of County Imports.
Operator will use all commercially reasonable efforts to collect accounts
receivable of County Imports, as well as those outstanding with respect to
County Imports as of the Commencement Date. To the extent Operator engages in
any transaction where any portion of the accounts receivable is not received by
Operator within seven days of the sale, Operator will charge that party interest
commencing on the seventh day following the related sale for which the account
receivable has been created, at the rate of the prime rate (as set forth in The
Wall Street Journal on the first business day of each month) plus 1.5%, provided
that Operator in its reasonable discretion may waive interest charges that are
not material and do not amount to more than $5,000 per quarter in the aggregate.

 
j.  
Capital Expenditures. The parties will agree upon any capital expenditures made
by Operator relating to County Imports that are in excess of $25,000 per
quarter. To the extent the parties agree upon an expenditure that is made by
Operator, the parties will agree upon the ownership or disposition of that item
following the Termination Date and Operator may include as an expense the
depreciation for the item purchased in the applicable depreciation period.

 
k.  
Facilities. Operator will be responsible for securing and maintaining the
physical facilities on which County Imports is conducted, including the payment
of rent, property taxes, governmental fees and charges,  utilities, insurance
premiums, repairs, improvements, signage and any other fees and expenses related
to the facilities. The amounts paid for the payment of rent is limited as to the
use as part of the "net profits" calculation, as set forth in Exhibit A.

 
 
4

--------------------------------------------------------------------------------

 
 
5.  
Confidential Information. From the Commencement Date until the date that is one
year after the termination of this Agreement, each party will keep the nature
and terms of this Agreement and all confidential information each party may
obtain concerning the other parties and its respective business (together, the
"Confidential Information"), strictly confidential, using the information solely
for the purposes contemplated by this Agreement and disclosing such information
only to those persons or agents with a need to know (and then, solely for the
purposes of assisting in such purposes and subject to such persons or agents
being bound by this section). This section will not apply to extent the
disclosing party can demonstrate the information (i) is generally available to
or known by the public other than as a result of improper disclosure by a the
disclosing party, (ii) is obtained by the disclosing party from a source other
than the other party, provided that such source was not bound by a duty of
confidentiality with respect to such information, (iii) is independently
developed by the disclosing party without the use of the information learned
from the other party, or (iv) is required to be disclosed under applicable law,
or (v) is required to be disclosed by contract between Operator and Operator's
lender. Owner will be permitted to file this Agreement and to describe the
transactions contemplated hereby in filings under the Securities Exchange Act of
1934, as amended, provided that Owner will provide any intended disclosures
regarding this Agreement to Operator for review in advance of filing. In the
event of a termination of this Agreement, each party will promptly return to the
other party all notes, memos, reports and other materials provided to such party
in connection with this Agreement.

 
6.  
Termination.

 
a.  
Events of Termination. This Agreement may be terminated:

 
i.  
By either party, to the extent permitted under applicable law, if the other
ceases to function as a going concern, becomes insolvent, makes an assignment
for the benefit of creditors, files a petition in bankruptcy, permits a petition
in bankruptcy to be filed against it  and such petition is not dismissed within
60 days of filing, or admits in writing its inability to pay its debts as they
mature, or if a receiver is appointed over a substantial part of its assets.

 
ii.  
By either party by reasons of any material breach of this Agreement by the other
party which breach has not resulted in a reasonably acceptable plan for remedy
or cure or which breach has not been remedied or cured after at least 30 days'
written notice delivered by the aggrieved party to the other party (provided
that the terminating party is not in material breach of this Agreement).

 
b.  
Transition Plan Upon Expiration or Termination. Upon the expiration of this
Agreement, or if this Agreement is rightfully terminated pursuant this Section,
Operator will provide an adequate transition plan to Owner at least 60 days
prior to the termination date. The transition plan will provide that Owner will
have the right to extend offers of employment to Operator employees and provide
for the orderly transition of the management of County Imports back to Owner.
The transition plan will identify positions requiring transition, procedures in
place supporting all responsibilities to be transitioned, documentation of
existing personnel actions, and existing or planned projects and support
activities. The parties will also agree with respect to the settlement of
matters relating to the treatment of capital expenditures made by the parties
during the term of this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
c.  
Rights and Duties Upon Termination. Upon the expiration of this Agreement: (i)
each party will cooperate reasonably and in good faith with the other and/or its
designees, so that the transition of services rendered under this Agreement
shall be timely and efficient and implemented in a manner so as not to unduly
interfere with Owner's orderly conduct of its Business; (ii) all Confidential
Information will be promptly delivered or returned (as applicable) to its
respective owner; (iii) all equipment, documents, records, books, tapes, disks
and files provided by Owner will be returned to Owner in substantially the same
condition as received, ordinary wear and tear excepted.

 
d.  
Survival of Obligations. Each party's obligations relating to Confidential
Information, Trade Secrets, Noncompetition, indemnity and payment obligations
and the provisions of this Agreement which by their terms survive termination of
this Agreement, will survive termination of this Agreement for any reason.
Termination of this Agreement by either Owner or Operator according to the terms
hereof will be without prejudice to the terminating party's other rights and
remedies under this Agreement, both in law and in equity.

 
7.  
 Indemnification.

 
a.  
By Operator. Operator will indemnify and hold harmless Owner and its officers,
agents and employees from and against all liability and expense for claims,
actions, litigation and similar proceedings brought against Owner in connection
with the operation of County Imports by Operator; provided, however, that
Operator shall  not be liable for any injury, damage and/or loss occasioned by
the gross negligence or willful misconduct of Owner or its officers, agents or
employees or former officers, agents or employees.

 
b.  
By Owner. Owner will indemnify and hold harmless Operator and its officers,
agents and employees from and against all liability and expense for claims,
actions, litigation and similar proceedings brought against Operator in
connection with any and all sales transactions effected by Owner prior to the
execution of this Agreement, including, but not limited to sales transactions
which had been collected upon by Owner but remain unfilled, which include any
MSO paperwork and Warranty issues,  Owner's operation of its business that is
unrelated to County Imports or in connection with Owner's execution of this
Agreement; provided, however, that Owner shall not be liable for any injury,
damage and/or loss occasioned by the gross negligence or willful misconduct of
Operator or its officers, agents or employees or former officers, agents or
employees.

 
c.  
Procedures. Each party will provide the other parties prompt and timely notice
of any claims made or suits instituted which in any way, directly or indirectly,
affect the indemnification obligations of this Section, and the indemnifying
party will have the right to compromise and defend the same, provided that the
indemnifying party may not, without the prior consent of the other parties,
settle any pending or threatened claim or proceeding. Any failure to provide
such notification shall discharge the indemnifying party of its indemnification
obligation hereunder only to the extent that such failure materially prejudices
the indemnifying party. Owner will be named as an additional insured in
connection with its insurance policies for County Imports, and the
indemnification obligations under this Agreement will be effective to the extent
any claim is not covered by insurance.

 
 
6

--------------------------------------------------------------------------------

 
 
8.  
Representations and Warranties.

 
a.  
Operator. Operator represents and warrants to Owner that each of the following
statements is true, correct and complete as of the date of this Agreement:

 
i.  
Operator is a corporation validly existing and in good standing under the laws
of the state of Nevada and has full power to enter into and perform its
obligations under this Agreement and under all other agreements, documents
and/or instruments to be executed and/or delivered by Operator pursuant to or in
connection with this Agreement. Operator has full power to own, operate and/or
hold County Imports.

 
ii.  
The execution, delivery and performance by Operator of this Agreement and of all
of the agreements, documents and/or instruments to be executed and/or delivered
by Operator pursuant to or in connection with this Agreement have been duly
authorized by all necessary action of Operator. This Agreement is, and the other
agreements, documents and instruments referred to herein will be, when executed
and delivered by the parties, the valid and binding obligations of Operator,
enforceable against Operator in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the enforcement of creditors'
rights generally, and except that the availability of the remedy of specific
performance or other equitable relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 
iii.  
The execution, delivery and performance of this Agreement by Operator does not
and will not violate, conflict with or result in the creation or imposition of
any lien, charge or encumbrance under any law, judgment, order or decree binding
on Operator or the Articles of Incorporation of Operator.

 
iv.  
Operator has all licenses, permits and bonds required for the operation of
County Imports. All licenses and permits held by Operator and necessary for the
conduct of the Business are valid and in full force and effect and no
proceedings which could result in the termination or impairment of any such
license or permit are pending or threatened. Operator is not in violation of,
nor has Operator received any notice of any violation of, nor does any state of
facts exist which could lead to a penalty or termination of, any license or
permit.

 
v.  
All information furnished to Owner by Operator herein or in any exhibit or
schedule hereto is true, correct and complete. Such information states all facts
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which such statements are made, true, correct
and complete.

 
 
7

--------------------------------------------------------------------------------

 
 
vi.  
No authorization, consent, approval, permit or license of, or filing with, any
governmental or public body or authority, any lender or lessor or any other
person or entity is required to authorize, or is required in connection with,
the execution, delivery and performance of this Agreement or the agreements
contemplated hereby on the part of Operator.

 
b.  
Owner. Owner represents and warrants to Operator that each of the following
statements is true, correct and complete as of the date of  this Agreement:

 
i.  
Owner is a corporation duly and validly existing and in good standing under the
laws of Nevada and has full corporate power to enter into and perform its
obligations under this Agreement and under all other agreements, documents
and/or instruments to be executed and/or delivered by Owner pursuant to or in
connection with this Agreement.

 
ii.  
The execution, delivery and performance of this Agreement and of all of the
agreements, documents and/or instruments to be executed and/or delivered by
Owner pursuant to or in connection with this Agreement have been duly authorized
by all necessary corporate action. This Agreement is, and the other agreements,
documents and instruments referred to herein will be, when executed and
delivered by the parties, the valid and binding obligations of Owner,
enforceable against Owner in accordance with their respective terms, except as
may be limited by bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the enforcement of creditors'
rights generally, and except that the availability of the remedy of specific
performance or other equitable relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 
iii.  
The execution, delivery and performance of this Agreement by Owner does not and
will not violate or conflict with any law, judgment, order, or decree binding on
Owner, or the Certificate of Incorporation or Bylaws of Owner.

 
iv.  
All information furnished to Operator by Owner herein or in any exhibit or
schedule hereto is true, correct and complete. Such information states all facts
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which such statements are made, true, correct
and complete.

 
9.  
General

 
a.  
Notices. Any notice required or permitted by this Agreement shall be in writing
and accomplished by registered or certified mail, personal delivery, or
overnight courier. Such notice shall be deemed to have been delivered three (3)
days after it has been mailed by such certified or registered mail, one day
after it has been delivered to the overnight courier, or upon delivery if sent
by hand delivery to the following:

 
 
8

--------------------------------------------------------------------------------

 
 
                               If to Owner:
 
 
                               With a copy to:
 
 
                               If to Operator:
 
 
                               with a copy to:
 
 
or to such other persons or addresses which the Owner or Operator may from time
to time designate in writing to the other.
 
b.  
Waiver. An effective waiver under this Agreement must be in writing, and signed
by the party waiving its right. A waiver by either party of any instance of the
other party's noncompliance with any obligation or responsibility under this
Agreement will not be deemed a waiver of subsequent instances.

 
c.  
Assignment. No party may assign its rights or delegate or subcontract its duties
and obligations under this Agreement to any third party without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. Any unauthorized assignment of this Agreement is void and a material
breach of this Agreement.

 
d.  
No Authority. Neither party shall have any authority, and neither party shall
represent that it has any authority, to assume or create any obligation, express
or implied, on behalf of the other party, except as provided in this Agreement.
Each party is an independent contractor, and this Agreement shall not be
construed as creating a partnership, joint venture or employment relationship
between the parties or as creating any other form of legal association that
would impose liability on one party for the act or failure to act of the other
party.

 
e.  
Governing Law. This Agreement, including its formation, application,
performance, enforcement, the relationship between the parties, and any claims,
demands, causes of action and disputes in any way arising out of or related to
it, shall be governed, construed and interpreted under the substantive law (and
the law of remedies, if applicable) of the State of California.

 
f.  
Severability. If any term in this Agreement is found by a competent legal
authority to be illegal or unenforceable in any respect, the validity and
enforceability of the remainder of this Agreement will be unaffected.

 
 
9

--------------------------------------------------------------------------------

 
 
g.  
Further Assurances. Each party shall execute, acknowledge and deliver all
documents, provide all information, and take or forbear all such action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 
h.  
Amendments. The waiver, amendment or modification of any provision of this
Agreement or any right, power or remedy hereunder, whether by agreement of the
parties or by custom, course of dealing or trade practice, shall not be
effective unless in writing and signed by the party against whom enforcement of
such waiver, amendment or modification is sought.

 
i.  
Third-Party Beneficiaries. Nothing contained in this Agreement shall be
construed to give any person other than Owner and Operator any legal or
equitable right, remedy or claim under or with respect to this Agreement.

 
j.  
Counterparts. This Agreement may be signed in one or more counterparts, each of
which when exchanged will be deemed to be an original, binding upon the parties
as if a single document had been signed by all, and all of which when taken
together will constitute the same agreement. Any true and correct copy of this
Agreement made by customary, reliable means (e.g., photocopy or facsimile) shall
be treated as an original.

 
k.  
Entire Agreement. This Agreement and the documents referred to in this Agreement
constitute the entire agreement between the parties pertaining to the subject
matter hereof, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the parties, whether oral or
written, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof, except as
specifically set forth in this Agreement or documents referred to in this
Agreement.

 
l.  
Specific Performance. Each of the parties agrees that the other parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their terms. Accordingly, each party agrees that
the other parties shall be entitled to injunctive relief to prevent breaches of
the provisions of this Agreement and to specifically enforce this Agreement in
any action, in addition to any other remedy to which such party may be entitled
at law or in equity.

 
m.  
Expenses. Each of the parties shall pay their respective fees and expenses
incurred in connection with the transactions contemplated by this Agreement.

 
n.  
No Joint Venture. Nothing contained in this Agreement is intended to create a
joint venture, partnership, employer / employee or similar relationship between
Operator and Owner, and instead Operator will at all times be an independent
contractor with respect to Owner.

 
 
10

--------------------------------------------------------------------------------

 
 
o.  
Arbitration. Any disputes arising pursuant to this Agreement shall be settled by
arbitration held in Orange County, California, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect. Upon
such a dispute, the parties will mutually agree upon one arbitrator. In the
event the parties are unable to agree upon one arbitrator, each party will
select one arbitrator, and each of those arbitrators will agree upon a third
arbitrator, who will serve as the sole arbitrator for purposes of this
Agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having in personam and subject matter jurisdiction. The arbitrator
will decide any claim or controversy at issue in accordance with the terms of
this Agreement, and will not be authorized to award any damages other than
direct compensatory damages actually incurred and proven. The expenses of each
party, including its share of the cost of the arbitration, will be borne such
party. However, in the event either party institutes arbitration as a result of
any claim, suit, action or proceeding being asserted against it by a third party
arising out of or in connection with a matter for which the other party is
alleged to be responsible under this Agreement, the party instituting
arbitration may recover any attorney fees and expenses to which it became
subject in connection with the arbitration in the event such party prevails in
such arbitration. This provision will not preclude Owner from obtaining
injunctive relief in the appropriate court for breaches or alleged breaches of
the covenants contained in Sections 5 of this Agreement, or from precluding
either party from obtaining other injunctive relief as allowed by law.

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first written above.
 

SAN WEST, INC.
 
EPUNK, INC.               By: /s/ Frank Drechsler   By: /s/ Jesse Gonzales      
        Name: Frank Drechsler   Name: Jesse Gonzales          
 
  Title: CEO   Title: CEO                                      

 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Operating Profits Calculation
 
For the purpose of this Agreement, Operating Profit is determined by subtracting
Operating Expenses from Gross Profit.
 
Key Calculations:
 
Gross Profit = Total Revenues Less Costs of Goods Sold1
 
Operating Profit = Gross Profit Less Operating Expenses2
 
Important: See Footnotes for definitions and explanations of Costs of Goods Sold
and Operating Expenses.
 
 
 
 
 

--------------------------------------------------------------------------------

1 Costs of Goods sold includes price paid by County Imports to Vendors for
products sold, related shipping costs and advertising costs. Owner and Operator
agree to meet no later than the 15th of each month to discuss and determine an
advertising budget for the following month throughout the term of this
Agreement. Any advertising costs made over and above those agreed upon by the
Owner will be deducted directly from Operator’s share of the Operating Profit
and paid directly to Owner by the Operator. Operator will provide Owner with
detailed schedule for advertising expenses paid each month.
 
2 Operating Expenses consist of $2,000 paid monthly for Operating Administrative
Expenses, 15% deduction from total sales for staffing, and expenses related to
auditing Operator’s financial statements on a quarterly and annual basis.
Chargebacks will also be included in Operating Cost calculations, and
responsibilities for penalties and fees related to Chargebacks will be split
between Owner and Operator on a 50/50 basis.
 
 
 
 
12

--------------------------------------------------------------------------------